Per Curiam.
We are of the opinion that in an action of this character, where the allegation is that all of certain articles in the possession of the defendants was the merchandise in question, it is stated with sufficient particularity.
*6The second ground of demurrer to said count is that said count fails to allege any consideration for the option set forth, under which the claim is made. In substance, the allegation in the second count is an averment of an option on the part of the defendants allowing the plaintiff a specified number of days in which to purchase merchandise from the defendants, and the exercise of said option to purchase said property by the plaintiff within that time.
We think it is not necessary upon demurrer as the pleadings now stand to determine whether there was a good and sufficient consideration to support the option, because the option was at least an offer on the part of the defendant to sell the plaintiff merchandise within a specified time and an acceptance of the offer by the plaintiff within the time specified.
For the reasons stated, the demurrer to the second count is overruled.